Title: Enclosure: From James Madison, 18 April 1802
From: Madison, James
To: Jefferson, Thomas


              Department of State, April 18th 1802
              The Secretary of State respectfully reports to the President the information requested by the Resolution of the House of Representatives, of the 8th of January last relative to Spoliations committed on the Commerce of the United States, under Spanish authority; and also, relative to the imprisonment of the American Consul at Saint Jago de Cuba.
              This Report has been delayed longer than was wished: but the delay has been made unavoidable by the sickness and absence of the Chief Clerk in this Department, who had partially gone through the necessary researches, and could most readily have compleated them.	
              James Madison
            